Case 2:18-cr-00607-JMA Document 205 Filed 10/22/19 Page 1 of 1 PagelD #: 1119

BACHNER & ASSOCIATES, P.C.
ATTORNEYS AT LAW
39 BROADWAY
SuITE 1610
NEw YorRK, NEW YorxK 10006

TELEPHONE: (212) 344-7778
WMACSIMILE: (212) 344-7774

 

MIcHAEL F. BACHNER* NEW JERSEY OFFICE

www.bhlawfirm.com
—— 175 FAIRFIELD AVENUE

HowaRD WEINER** www.bachnerlaw.com SurITE 3D
*aALSO ADMITTED IN NJ WEST CALDWELL, N.J. 07006
“ALSO ADMITTED IN CALIFORNIA AND NJ TEL: (973) 403-9550

October 22, 2019

Honorable Joan M. Azrack

United States District Court Judge
Eastern District of New York

1044 Federal Plaza

Central Islip, New York 11722

Re: United States v. Rana Rahimi, 18-cr-607 (JMA)
Dear Judge Azrack:

I write to respectfully request permission for Ms. Rahimi to travel to Saudi
Arabia for approximately 15 days for the ‘Umrah, an Islamic pilgrimage to Mecca
which she has done for the past five years. As your Honor is aware, Ms. Rahimi’s
$3.5 million bond is secured by properties owned by family members in New
York and Virginia. Her three children (who are 16, 18, and 20 years old and are
United States citizens) would remain in New York with their father, who is also
a United States citizen.

Although the government and Pretrial Services object to this request, Ms.
Rahimi has been in full compliance with her conditions of release for nearly a
year, and she is permitted to travel domestically without having to obtain prior
authorization from your Honor. If permission is granted, a detailed itinerary will
be provided to Pretrial Services.

Thank you for your kind consideration.

Respectfully submitted,
/s/ Michael F. Bachner
Michael F. Bachner
SO ORDERED:

 

HON. JOAN M. AZRACK
U.S.D.J.
